Exhibit 10.1

 

LOGO [g379056g56n41.jpg]

SEPARATION AGREEMENT AND GENERAL RELEASE

Guidance Software, Inc. (“Guidance,” “Employer” or the “Company”) and Larry A.
Gill his heirs, executors, administrators, successors, and assigns (collectively
referred to throughout this Agreement as “Employee”), agree that:

1. Last Day of Employment. Employee’s last day of employment with Employer is
July 2, 2012 (“Separation Date”).

2. Consideration. In consideration for signing this Separation Agreement and
General Release and compliance with the promises made herein, Employer agrees:

 

  a. Upon the last day of work GUIDANCE will pay the Employee any accrued
salary, as well as any accrued but unused vacation pay through and including the
Separation Date, less all customary and routine withholdings and un-reconciled
corporate credit card expense.

 

  b. In addition to the payment of accrued salary and vacation pay, GUIDANCE
will pay Employee a lump sum of Sixty-One Thousand Five Hundred Seventy-Nine
Dollars and No Cents ($61,579.00), representing sales commissions accrued by
Employee prior to the Separation Date and payable by GUIDANCE pursuant to, and
in the timeframe stated, in the 2012 Sales Compensation Plan dated February 3,
2012, between Employee and GUIDANCE.

 

  c. In addition to Employee’s final pay and accrued commissions, GUIDANCE will
pay Employee a lump sum severance payment equivalent to twelve (12) months base
salary in the amount of Two Hundred Sixty Thousand Dollars and No Cents
($260,000.00) which the parties acknowledge and agree represents the severance
payable to Employee under the Employment Agreement (as defined below). GUIDANCE
will pay this amount to Employee not later than five (5) business days following
the expiration of the revocation period described in paragraph 13 below,
provided that Employee executes this Separation Agreement and General Release
within 21 days following the Separation Date.

 

  d. In addition to the payments otherwise made under this Agreement, GUIDANCE
shall accelerate the vesting schedule of the restricted stock award grants made
to Employee on January 25, 2011 and January 25, 2012, so that the next scheduled
vesting quartile of shares (of 3,613 and 3,320 shares, respectively) after the
Separation Date, shall instead occur on the Separation Date, for a total of
6,933 shares subject to the accelerated vesting.

 

  e. Following the termination of his health benefits at 12:01am on August 1,
2012 Employee shall be entitled to elect to continue, at his own cost, coverage
under the GUIDANCE health plan, in accordance with the health care continuation
coverage provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA”).

3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that he would not receive the monies and/or benefits specified in
paragraphs “2c” and ‘2d” above, except for his execution of this Separation
Agreement and General Release and the fulfillment of the promises contained
herein.

 

CONFIDENTIAL       Larry A. Gill Separation Agreement



--------------------------------------------------------------------------------

4. General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Employer, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted and
unasserted, Employee has or may have against the Releasees as of the date of
execution of this Separation Agreement and General Release, including, but not
limited to, any violation of:

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Workers Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Sarbanes-Oxley Act of 2002;

 

  •  

California Family Rights Act – Cal. Govt. Code § 12945.2 et seq.

 

  •  

California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et seq.

 

  •  

Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers
Compensation Claim – Cal. Lab. Code §132a (1) to (4)

 

  •  

California Unruh Civil Rights Act – Civ. Code § 51 et seq.

 

  •  

California Wage Payment Act, as amended;

 

  •  

California Family and Medical Leave – Cal. Lab. Code §233

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

 

   2    Larry A. Gill Separation Agreement



--------------------------------------------------------------------------------

5. Waiver of California Civil Code Section 1542. To effect a full and complete
general release as described above, Employee expressly waives and relinquishes
all rights and benefits of section 1542 of the Civil Code of the State of
California, and Employee does so understanding and acknowledging the
significance and consequence of specifically waiving section 1542. Section 1542
of the Civil Code of the State of California states as follows:

 

  •  

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of Employer, Employee expressly acknowledges
this Agreement is intended to include in its effect, without limitation, all
claims Employee does not know or suspect to exist in Employee’s favor at the
time of signing this Agreement, and this Agreement contemplates the
extinguishment of any such claim or claims. Employee warrants he has read this
Agreement, including this waiver of California Civil Code section 1542, and he
has consulted counsel or has had the opportunity to consult counsel about this
Agreement and specifically about the waiver of section 1542, and Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters into this Agreement. Employee acknowledges Employee may
later discover facts different from or in addition to those Employee now knows
or believes to be true regarding the matters released or described in this
Agreement, and even so Employee agrees the releases and agreements contained in
this Agreement shall remain effective in all respects notwithstanding any later
discovery of any different or additional facts. Employee assumes any and all
risk of any mistake in connection with the true facts involved in the matters,
disputes, or controversies described in this Agreement or with regard to any
facts now unknown to Employee relating to those matters.

6. Affirmations. Employee affirms that Employee has not filed, caused to be
filed, or presently is a party to any claim against Employer. Employee affirms
that Employee has been granted any leave to which Employee was entitled under
the Family and Medical Leave Act or related state or local leave or disability
accommodation laws.

Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer and will continue to maintain the
confidentiality of such information consistent with Employer’s policies and
Employee’s agreement(s) with Employer and/or common law.

Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by Employer or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.
To the extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

7. Non-Disparagement. Employee shall not make any negative statements
concerning, or take any action that derogates, the Company or any other
Releasee, or the Company’s, or any other Releasee’s, services, reputation,
officers, directors, employees, financial status, or operations or damages any
of the Company’s or any other Releasee’s business relationships. It is agreed
that in the event of a breach of the provisions of this Paragraph 7 by Employee,
it would be impractical or extremely difficult to fix actual damages to the
Company. Therefore, the Parties agree that in the event of such a breach,
Employee shall pay to the Company, as liquidated damages, and not as penalty,
the sum of TWENTY THOUSAND DOLLARS AND ZERO CENTS ($20,000.00) for each breach
by Employee, which represents reasonable compensation to the Company for the
loss incurred because of each such breach.

8. Confidentiality and Non-Solicitation. Except as provided below, Employee
agrees not to disclose any information regarding the existence or substance of
this Separation Agreement and General Release, except to his/her spouse, tax
advisor, and an attorney with whom Employee chooses to consult regarding his/her
consideration of this Separation Agreement and General Release. Employee hereby
acknowledges and agrees that he is bound by certain confidentiality,
non-solicitation and other covenants set forth in Sections 4, 5, 6 and 8 of that
certain At-Will Employment Agreement, dated as of November 3, 2006, between
Employee and the Company, as amended (the “Employment Agreement”).
Notwithstanding anything contained in this Separation Agreement and General
Release, Employee hereby reaffirms the covenants and provisions set forth in
Sections 4, 5, 6 and 8 of the Employment

 

   3    Larry A. Gill Separation Agreement



--------------------------------------------------------------------------------

Agreement and acknowledges and agrees that the provisions of such sections shall
survive the termination of Employee’s employment with the Company and shall
remain in full force and effect. Without limiting the foregoing, Employee agrees
that for a period of twenty-four (24) months after the Separation Date, Employee
shall not use the confidential trade secrets of the Company to solicit any
licensor to, or customer of, the Company or any licensee of the Company’s
products, in each case, that are known to Employee, with respect to any
business, products, services or training that is competitive with the products
or services offered by the Company or under development as of the date of
termination of Employee’s Relationship with the Company.

9. Governing Law and Interpretation. This Separation Agreement and General
Release shall be governed and conformed in accordance with the laws of the state
in which Employee was employed at the time of his last day of employment without
regard to its conflict of laws provision. In the event the Employee or Employer
breaches any provision of this Separation Agreement and General Release,
Employee and Employer affirm that either may institute an action to specifically
enforce any term or terms of this Separation Agreement and General Release.
Should any provision of this Separation Agreement and General Release be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Separation Agreement and General Release in full force and effect.

10. Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association and the substantive law
of the state in which Employee was employed at the time of the termination of
his employment. The arbitration will be final, conclusive and binding upon the
parties. Employer will be responsible for paying the costs of the arbitration
proceeding, unless otherwise provided in the arbitrator’s award. However, to
avoid any possible feeling that the arbitrator may be biased in favor of
Employer, Employee will also have the option to pay for one-half of the costs of
the arbitration proceeding if Employee desires. These costs include the court
reporter’s fee, the arbitrator’s fee, and any costs associated with the
facilities for the arbitration, and specifically exclude any attorneys’ fees.

11. Non-admission of Wrongdoing. The parties agree that neither this Separation
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at anytime for any purpose as an admission
by Employer of any liability or unlawful conduct of any kind.

12. Amendment. This Separation Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Separation Agreement and General
Release.

13. Revocation. Employee may revoke this Separation Agreement and General
Release for a period of seven (7) calendar days following the day he executes
this Separation Agreement and General Release. Any revocation within this period
must be submitted, in writing, to Sandy Gyenes and state, “I hereby revoke my
acceptance of our Separation Agreement and General Release.” The revocation must
be personally delivered to Sandy Gyenes, or mailed to Sandy Gyenes and
postmarked within seven (7) calendar days of execution of this Separation
Agreement and General Release. This Separation Agreement and General Release
shall not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Employee was employed at the time of his
last day of employment, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

14. Entire Agreement. This Separation Agreement and General Release is being
entered into pursuant to the Company’s Severance Pay Policy, dated as of
November 1, 2009 (the “Severance Policy”), and the severance payable hereunder
is subject to the terms and conditions of the Severance Policy. Employee
acknowledges that this Separation Agreement and General Release, together with
the Severance Policy, sets forth the entire agreement between the parties
hereto, and fully supersedes any prior obligation of the Employer to the
Employee. Employee acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to accept this Separation Agreement and General Release, except for those set
forth in this Separation Agreement and General Release.

 

   4    Larry A. Gill Separation Agreement



--------------------------------------------------------------------------------

EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS SEPARATION AGREEMENT AND GENERAL RELEASE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
SEPARATION AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPHS “2C” and
“2D” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS SEPARATION AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Separation Agreement and General Release as of the date set forth below:

 

     GUIDANCE SOFTWARE, INC.   /s/ Larry A. Gill    By:   /s/ Sandy Gyenes  
Larry A. Gill      Sandy Gyenes, VP Human Resources   Date: July 5, 2012   
Date: July 5, 2012

 

   5    Larry A. Gill Separation Agreement



--------------------------------------------------------------------------------

 

LOGO [g379056g56n41.jpg]

EXHIBIT A

Sandy Gyenes

Guidance Software, Inc.

 

  Re:     Separation Agreement and General Release

Dear: Sandy

On                     [date] I executed an Separation Agreement and General
Release between Guidance Software, Inc. and me. I was advised by Guidance
Software, Inc., in writing, to consult with an attorney of my choosing, prior to
executing this Separation Agreement and General Release.

More than seven (7) calendar days have elapsed since I executed the
above-mentioned Separation Agreement and General Release. I have at no time
revoked my acceptance or execution of that Separation Agreement and General
Release and hereby reaffirm my acceptance of that Separation Agreement and
General Release. Therefore, in accordance with the terms of our Separation
Agreement and General Release, I hereby request payment of the monies described
in paragraph 2C of that Agreement and accelerated vesting of the restricted
stock awards stated in paragraph 2D of that Agreement.

Very truly yours,

Larry A. Gill

 

CONFIDENTIAL       Larry A. Gill Separation Agreement